UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 001-13869 ONE WORLD HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0429198 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 14515 Briarhills Parkway, Suite 105, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (281) 940-8534 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of August 14, 2014 there were 25,880,330 outstanding shares of the registrant’s common stock. 1 ONE WORLD HOLDINGS, INC. FORM 10-Q INDEX QUARTER ENDED JUNE 30, 2014 Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited)and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three Months and Six MonthsEnded June 30, 2014 and 2013 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2014 and 2013 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II – OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 28 Item 4.Mine Safety Disclosures 28 Item 5.Other Information 28 Item 6.Exhibits 28 Signature Page 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ONE WORLD HOLDINGS, INC. Condensed Consolidated Balance Sheets June 30, 2014 (Unaudited) December 31, 2013 ASSETS Current assets: Cash $ $ Inventories Prepaid consulting services Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Convertible debentures, net of discount Derivative liability Notes payable Current portion of long-term debt, net of discount Stockholder advances Total current liabilities Long-term debt, net of current portion and discount Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, 80,000 and 0 shares issued and outstanding, respectively 80 - Common stock; $0.0025 par value, 50,000,000 shares authorized, 25,880,330 and 1,224,590 shares issued and outstanding, respectively Unissued common stock, 0 and 39,668 shares, respectively - 99 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements 3 ONE WORLD HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Sales $ $
